Citation Nr: 1309157	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the apportionment, which was granted in March 2006 to the Veteran's former spouse as custodian of their child, RH, for the period beginning on September 1, 2004, was proper.


REPRESENTATION

Veteran  represented by:	The American Legion

Appellee represented by:  Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Appellant in this matter is the Veteran who served on active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) wherein the RO awarded the Veteran's former spouse (who is the Appellee) an apportionment of the Veteran's pension benefits on behalf of their child, RH, in the amount of $255.00 beginning on September 1, 2004.  The Veteran submitted a notice of disagreement in April 2006, and a statement of the case was issued in May 2007.  The Veteran perfected his appeal in June 2007.  

This is a contested matter. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's VA Form 9, Appeal to the Board, he checked the box that indicates he wants a hearing before the Board at the Regional Office.  He handwrote that he wanted a video conference hearing.  See item # 8.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board video conference hearing.  The RO should comply with all applicable contested claims procedures, to includes those procedures for hearings in such cases as set forth in 38 C.F.R. § 20.713.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

